J-S33001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.V., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.R.V., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 1071 EDA 2021

                 Appeal from the Decree Entered April 29, 2021
       In the Court of Common Pleas of Monroe County Orphans' Court at
                              No(s): 2021-00008


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                             FILED DECEMBER 09, 2021

       J.R.V. (“Father”) appeals from the April 29, 2021 decree terminating his

parental rights to his minor son, C.V. We affirm.

       C.V. was born to Father and C.B. (“Mother”) in November 2014. Father

is currently imprisoned at SCI Frackville, having been incarcerated since March

2015 for a heinous assault that he committed against C.V.1 Father has not

had any contact with C.V. since the incident. He has neglected his duty to

pay child support and failed to send the child gifts or letters.

____________________________________________


1 Although the pertinent criminal docket reflects an incident date of February
1, 2015, Mother testified that the assault occurred on March 1, 2015. See
N.T. 4/28/21, at 4-6. Notably, among other offenses, Father was convicted
of aggravated assault, endangering the welfare of children, and recklessly
endangering another person. Id. at 5, Exhibit P-1. The trial court imposed
an aggregate term of eighty-eight months to nineteen years of imprisonment.
Id., at Exhibit P-1.
J-S33001-21


      During October 2018, Mother married A.B. (“Stepfather”), who C.V. has

known since he was approximately two years old. On March 5, 2021, Mother

and Stepfather filed a petition for the involuntary termination of Father’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), and a contemporaneous

petition seeking Stepfather’s adoption of C.V.

      On March 29, 2021, Father was served with both petitions while at SCI

Frackville and received the scheduling order notifying him of the ensuing

hearing. As it relates to the crux of Father’s appeal, the petition for adoption

included the following warning:

                      IMPORTANT NOTICE-NATURAL FATHER

                                        ....

            YOU HAVE A RIGHT TO BE REPRESENTED AT THE HEARING
            BY A LAWYER. YOU SHOULD TAKE THIS PAPER TO YOUR
            LAWYER AT ONCE. IF YOU DO NOT HAVE A LAWYER OR
            CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE
            SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET
            LEGAL HELP.

                   Monroe County Bar Association Find a Lawyer
                          913 Main Street, PO Box 786
                            Stroudsburg, PA 18360
                                 570-424-7288

Petition for Adoption, 3/5/21, unnumbered at 3.

      Similarly, the face of the orphans’ court’s scheduling order contained

the following paragraph informing Father of his right to counsel and instructing

him how to request it. The order provided:

           The parent of the child subject to the Involuntary
      Termination of Parental Rights/ Adoption is entitled to legal

                                     -2-
J-S33001-21


       counsel and should contact a lawyer immediately. If the parent
       cannot afford a lawyer, one will be appointed by the Court at no
       cost if so requested. Such requests for legal counsel must be
       made by motion filed with the Clerk of the Orphans’ Court.

Order, 3/8/21 (emphasis added). Father did not request counsel, respond to

the notice, or attend the evidentiary hearing.

       As discussed further infra, at the outset of the hearing, the orphans’

court confirmed the affidavit of service and noted that Father had not

communicated with the court about the hearing.       Accordingly, the hearing

proceeded in Father’s absence. After Mother and Stepfather each presented

evidence, the orphans’ court announced its decision to terminate Father’s

parental rights.2 The court memorialized that determination in a decree and

opinion entered the following day, April 29, 2021.

       Thereafter, acting pro se, Father filed a timely notice of appeal.   He

failed to file a contemporaneous concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b); however, subsequent to

an order of this Court and the appointment of counsel, Father complied with

our directive to file a Rule 1925(b) statement by July 30, 2021.3 The orphans’

____________________________________________


2 Pursuant to an order entered on March 8, 2021, the orphans’ court appointed
Hillary A. Madden, Esquire, to represent C.V. While counsel participated in
the evidentiary hearing, she neglected to file a brief in this Court.

3As Father complied with our order to file the Rule 1925(b) statement by July
30, 2020, and there is no assertion of prejudice, we accept it as timely filed.
See In re K.T.E.L., 983 A.2d 745 (Pa.Super. 2009) (failure to file a 1925(b)
concomitantly with a children’s fast track appeal is considered a defective
(Footnote Continued Next Page)


                                           -3-
J-S33001-21


court issued a statement pursuant to Pa.R.A.P. 1925(a), that relied upon the

rationale outlined in the opinion that accompanied the April 29, 2021 decree.

       With the assistance of counsel, Father raises the following issues for our

review:

       1. Whether the court violated . . . Father’s right to due process by
       not allowing him to partic[i]pate in the hearing for termination of
       parental rights?

       2. Whether the court erred in finding that petitioner proved the
       elements of [23 Pa.C.S. § 2511(a)(1)] and [23 Pa.C.S. § 2511(b)]
       through clear and convincing evidence?

Father’s brief at 4 (unnecessary capitalization omitted).

       Father’s first argument asserts that the trial court violated his due

process right by terminating parental rights in absentia and without providing

counsel.4    We have stated, “A question regarding whether a due process

violation occurred is a question of law for which the standard of review is de

novo and the scope of review is plenary.” S.T. v. R.W., 192 A.3d 1155, 1160



____________________________________________


notice of appeal and will not be dismissed since failure to file the statement is
a violation of a procedural rule and not an order of court).
4 Although Father also challenged service in his Rule 1925(b) statement, that
issue is waived because he failed to raise it in the statement of questions
involved section of his brief or discuss it in his argument. See Krebs v.
United Refining Co., 893 A.2d 776, 797 (Pa.Super. 2006) (stating that a
failure to preserve issues by raising them both in the concise statement of
errors complained of on appeal and statement of questions involved portion
of the brief on appeal results in a waiver of those issues; In re A.C., 991 A.2d
884, 897 (Pa.Super. 2010)) (“[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”).

                                           -4-
J-S33001-21



(Pa.Super. 2018) (quoting Commonwealth v. Tejada, 161 A.3d 313

(Pa.Super. 2017)) (internal citation omitted).

      It is well-settled that infringement on parental rights implicates a

parent’s Fourteenth Amendment right to due process. See In the Interest

of A.P., 692 A.2d 240, 242 (Pa.Super. 1997) (stating that natural parents

have a “fundamental liberty interest . . . in the care, custody, and

management of their children”) (citing Santosky v. Kramer, 455 U.S. 745,

753, 102 S.Ct. 1388, 1394, 71 L.Ed.2d 599 (1982)).         “It has long been

established that the right to make decisions concerning the care, custody, and

control of one's children is one of the oldest fundamental rights protected by

the Due Process Clause of the United States Constitution.” In re S.H., 71

A.3d 973, 979–80 (Pa.Super. 2013) (citing Hiller v. Fausey, 904 A.2d 875,

885 (Pa. 2006)). As we have explained, “[d]ue process requires nothing more

than adequate notice, an opportunity to be heard, and the chance to defend

oneself in an impartial tribunal having jurisdiction over the matter.” In re

J.N.F., 887 A.2d 775, 781 (Pa.Super. 2005). Essentially, “[d]ue process is

flexible and calls for such procedural protections as the situation demands.”

In re Adoption of Dale A., II, 683 A.2d 297, 300 (Pa.Super. 1996) (citing

Mathews v. Eldridge, 424 U.S. 319, 334 (1976)).

      As to the appointment of counsel for parents in involuntary termination

proceedings, 23 Pa.C.S § 2313(a.1) provides, “[t]he court shall appoint

counsel for a parent whose rights are subject to termination in an involuntary

termination proceeding if, upon petition of the parent, the court determines

                                    -5-
J-S33001-21



that the parent is unable to pay for counsel or if payment would result in

substantial financial hardship.” 23 Pa.C.S. § 2313(a.1) (emphasis added).

      In support of his challenge to due process, Father contends that it is

unknown whether he knew how to file a motion for an attorney and what

attempts he made, if any, in this regard. See Father’s brief at 8, 10-12. He

further questions the procedures regarding communication with inmates in

the Commonwealth’s correctional facilities during the COVID-19 pandemic, as

well as the limited amount of time afforded to retain an attorney. Id. at 10-

11.   Moreover, Father maintains that, to protect his interest, the orphans’

court could have arranged for him to participate in the hearing virtually,

something which is not burdensome and now normal. Id. at 11.

      Notwithstanding the foregoing protestations, Father concedes, “[c]ase

law in this area seems to tell us that as long as a parent is notified[,] he has

a right to participate in the hearing and to have an attorney, then the right to

due process has not been violated.” Id. at 11. He, nonetheless, attempts to

distinguish his case from that precedent, In re J.N.F., 887 A.2d 775

(Pa.Super. 2005) and In re Adoption of Dale A., II, 683 A.2d 297

(Pa.Super. 1996), because the agency-triggered proceedings in those cases

suggested the presence of counsel during at least the adjudications of

dependency. Id. at 11-12. Father’s argument is not persuasive.

      While Father was entitled to counsel during the orphans’ court

proceedings, as expressly stated in § 2313(a.1) of the Adoption Act, the right

to appointed counsel is not self-executing.     See 23 Pa.C.S. § 2313(a.1).

                                     -6-
J-S33001-21



Indeed, a parent must request the appointment of counsel “upon petition of

the parent, [where] the court determines that the parent is unable to pay for

counsel or if payment would result in substantial financial hardship.”      Id.

Furthermore, despite Father’s arguments to the contrary, nothing in the

Adoption Act or our pertinent jurisprudence suggests that the mere fact that

Mother, rather than a child service agency, sought to terminate his parental

rights rendered Father’s statutory right to counsel automatic. Plainly, where

a parent receives notice of the termination proceeding and neglects to request

counsel, the orphans’ court does not err in declining to appoint counsel sua

sponte. See In re J.N.F., supra at 780-81 (finding court’s failure to appoint

counsel and arrange for an incarcerated father’s participation in a termination

hearing was not error where the unrepresented father did not file a motion or

attempt to communicate with the court as to the appointment of counsel and

did not communicate his desire to contest the petition to the court).

      Instantly, Stepfather’s petition for adoption, which was appended to the

petition for the involuntary termination of parental rights, advised Father of

his right to be represented by counsel and who to contact for legal assistance.

Likewise, the face of the scheduling order contained notice that Father

concedes tracked 23 Pa.C.S. § 2313(a.1). See Father’s Brief at 10. Moreover,

the affidavit of service, filed April 12, 2021, reflects personal service of the




                                     -7-
J-S33001-21



petitions and scheduling order on Father on March 29, 2021.5 See Affidavit

of Service, 4/12/21.

       Furthermore, at the commencement of the hearing on April 28, 2021,

the orphans’ court paused and addressed Father’s lack of communication with

the court. The orphans’ court observed that “an Affidavit of Service . . . was

served March 29, 2021, at SCI Frackville” and it concluded that it had “not

been notified of any requests by [Father] for counsel, or to participate in any

way.” N.T., 4/28/21, at 3.

       Father received notice of the hearing and was informed of his right to

counsel.    Yet, he took no action to request counsel or signal his desire to

contest the petitions and participate in the hearing. Prior to proceeding with

the evidentiary hearing, the orphans’ court confirmed there was no contact

from, or interaction with, Father.             Any arguments by Father as to his

knowledge of how to request counsel, whether there was time to request

counsel, or the status of inmate communication at correctional facilities during

the COVD-19 pandemic, are purely speculative and hypothetical. As Father

was notified of the hearing and his right to counsel, Father’s purported

violations of due process are meritless. See In re J.N.F., supra at 780-81.

       Turning to the termination of Father’s parental rights, our standard of

review is as follows:

____________________________________________


5The certified record further reflects service of the petitions and order by mail
on March 5, 2021, and March 8. 2021, respectively.


                                           -8-
J-S33001-21


      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). As we have stated, “The trial

court is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence.”    In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation

omitted). Thus, “if competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result.” In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under [§] 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [§] 2511(a).         Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [§] 2511(b): determination of the needs

                                      -9-
J-S33001-21


      and welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (quoting Matter of Adoption

of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      The trial court terminated Father’s parental rights pursuant to 23 Pa.C.S.

§ 2511(a)(1), and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

                                     - 10 -
J-S33001-21



23 Pa.C.S. § 2511(a)(1), (b).

      The following principles inform our review:

      To satisfy the requirements of [§] 2511(a)(1), the moving party
      must produce clear and convincing evidence of conduct, sustained
      for at least the six months prior to the filing of the termination
      petition, which reveals a settled intent to relinquish parental claim
      to a child or a refusal or failure to perform parental duties. In
      addition,

         Section 2511 does not require that the parent demonstrate
         both a settled purpose of relinquishing parental claim to a
         child and refusal or failure to perform parental duties.
         Accordingly, parental rights may be terminated
         pursuant to [§] 2511(a)(1) if the parent either
         demonstrates a settled purpose of relinquishing
         parental claim to a child or fails to perform parental
         duties.

         Once the evidence establishes a failure to perform parental
         duties or a settled purpose of relinquishing parental rights,
         the court must engage in three lines of inquiry: (1) the
         parent’s explanation for his or her conduct; (2) the post-
         abandonment contact between parent and child; and (3)
         consideration of the effect of termination of parental rights
         on the child pursuant to [§] 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations omitted)

(emphasis added). Critically, incarceration does not relieve a parent of the

obligation to perform parental duties. An incarcerated parent must “utilize

available resources to continue a relationship” with his or her child. In re

Adoption of S.P., supra at 828.

      In finding grounds for termination of Father’s parental rights pursuant

to § 2511(a)(1), the trial court reasoned:

           Father is incarcerated for assaulting [C.V.]. He has had no
      contact with [C.V.] since the incident and his arrest [in March


                                     - 11 -
J-S33001-21


      2015]. Father has sent no cards or gifts, paid no support of any
      kind, has never filed for custody, and made no calls to [C.V.].
      Father has been incarcerated since 2015, but has made no
      attempts at contact or to maintain a relationship.        Further
      compounding the situation was Father’s conviction for assaulting
      [C.V.] by shaking him as an infant, leading to his incarceration.
      Father has evidenced a settled purpose to relinquish his parental
      rights under [§] 2511(a)(1).

Trial Court Opinion, 4/29/21, at 5.

      Father challenges the notion that the trial court’s determination was

based on clear and convincing evidence. In so doing, he points to his lack of

ability to cross-examine witnesses or present evidence as to any contact with

C.V. Father’s brief at 8-9, 14. He argues:

            In the instant case, [F]ather was not able to present a[n]y
      evidence either by way of documentation or testimony to show
      the length or quality of contact he has had with C.V. while
      incarcerated. He was also not able to cross examine or even hear
      the evidence that was presented by [M]other. Father didn’t even
      have the chance to offer an explanation or defense to [M]other’s
      claims. Because of this, the court had no chance to examine the
      circumstances of this case or type and frequency of contact. As
      such, it couldn’t have come to a conclusion of clear conviction,
      without hesitation, of the truth of the precise facts in issue.

Id. at 14.

      As we detail infra, the certified record supports the involuntary

termination of parental rights pursuant to § 2511(a)(1).         First, Father’s

abstract arguments regarding what could have happened during the

proceedings had he actually participated relate to the implications of the

orphans’ court’s termination of parental rights in absentia, and not any

deficiency in the sufficiency of the evidence that was actually presented during

the hearing. We previously rejected Father’s due process claim relating to his


                                      - 12 -
J-S33001-21



non-participation and it is a well-ensconced legal principle that appellate

courts do not review sufficiency claims on a diminished record.        See e.g.,

D’Alessandro v. Pennsylvania State Police, 937 A.2d 404, 410 (Pa. 2007)

(plurality).

       Second, as indicated supra, incarceration does not relieve a parent of

the obligation to perform parental duties. In re Adoption of S.P., supra at

828. The certified record reveals that Father has been incarcerated for almost

the entirety of C.V.’s life and Father has neglected to have any contact with

his son since the assault. N.T., 4/28/21, at 6-7, 11.6 Id. at 7, 11. Similarly,

he failed to provide financial support or necessities, such as diapers or clothes.

Id. at 9.

       Since the orphans’ court’s decision to terminate Father’s parental rights

pursuant to § 2511(a)(1) is supported by the competent, clear and convincing

evidence that Mother and Stepfather presented during the hearing, we do not

disturb it. See In re T.S.M., supra at 267.

       We next determine whether termination was proper under § 2511(b).7

As to § 2511(b), our Supreme Court has stated as follows:


____________________________________________


6 It is unknown if there is any type of no-contact order as a result of the
criminal matters arising from the 2015 incident.

7 As Father failed to raise this subsection in his Rule 1925(b) statement, this
argument is waived. See Pa.R.A.P. 1925(b)(4)(vii) (issues not included in
concise statement are waived). Nevertheless, in an abundance of caution, we
briefly review the orphans’ court’s decision pursuant to § 2511(b).


                                          - 13 -
J-S33001-21


      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa.Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., supra at 267.

      When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, § 2511(b) does not require a formal bonding evaluation.”

In re Z.P., 994 A.2d at 1121 (internal citations omitted). Furthermore, “[i]n

cases where there is no evidence of any bond between the parent and child,

it is reasonable to infer that no bond exists. The extent of any bond analysis,

therefore, necessarily depends on the circumstances of the particular case.”

In re K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation omitted).

      In finding that C.V.’s needs and welfare favored termination pursuant to

§ 2511(b), the trial court reasoned as follows:

      A review of the factors for consideration under [§ 2511(b)]
      support termination of Father’s parental rights. [C.V.] has no
      bond or relationship with Father. [C.V.] is bonded to Stepfather,
      knows him as his father, and calls him Daddy. The minor child
      does not know that Father is his natural father. Mother and
      Stepfather are now married, and Stepfather has a daughter who
      is bonded with [C.V.] and vice versa. Stepfather and [C.V.] have
      known each other since 2016, when [C.V.] was a young toddler.

                                    - 14 -
J-S33001-21


      [C.V.] is now 6 1/2 years old with special needs, and Stepfather
      wants to make his relationship to [C.V.] permanent.           The
      termination and proposed adoption is in [C.V.]’s best interest for
      these reasons as well.

Opinion, 4/29/21, at 5-6.

      Again, Father protests that, as he was unable to offer evidence during

the hearing, the trial court was only able to base its determination on Mother’s

unchallenged presentation. Father’s brief at 15. He surmises, “[F]ather had

played a part in his son’s life up until the time of his incarceration and

potentially continued to do so even while incarcerated, however, the court has

no way of knowing [F]ather’s side without hearing testimony or seeing

evidence on [F]ather’s case in chief.” Id. This claim fails for the identical

reason that we rejected his argument relating to § 2611(a)(1), i.e., the

competent evidence actually presented during the hearing was sufficient to

support the orphans’ court’s decision.

      C.V. has not had contact with Father since March 2015. N.T., 4/28/21,

at 7. C.V. does not know who Father is, and instead believes that Stepfather,

whom has been in his life since he was two years old and whom he calls

“Daddy” is his father. Id. at 7-8. Stepfather stated that he loves C.V. and

treats him like his biological son. Id. at 13-14. Mother’s testimony confirmed

Stepfather’s involvement in C.V.’s treatment and support of C.V. Id. at 9.

Accordingly, the record supports the finding that C.V.’s developmental,

physical and emotional needs and welfare favor termination of parental rights

pursuant to § 2511(b). See T.S.M., supra at 267.



                                     - 15 -
J-S33001-21



     For all of the foregoing reasons, we find no abuse of discretion in the

termination of Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1)

and (b).

     Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2021




                                  - 16 -